Weaver, J.
At and for some time prior to tbe transaction involved in this litigation tbe plaintiff was a resident of Sioux City, Iowa, and was tbe owner of a quarter section of land situated in Lyon county, Iowa. About October 28, 1903, tbe plaintiff was in Lyon county, where be met and bad some talle with one R. B. Moon as to tbe price at which. tbe land could be bought. No agreement was made at this meeting, and the conversation concluded with a statement by Moon that be would let plaintiff know of bis conclusion within a few days. On November 2, 1903, Moon wrote and delivered to tbe defendant’s agent at Rock Rapids, to be transmitted to plaintiff at Sioux City, a message in the following words: “ Rock Rapids, Iowa, Nov. 2, 1903. To C. S. Bennett, Sioux City, Iowa: Will fifty-five per acre buy northeast quarter fourteen, one hundred forty-five. Answer quick. R. B. Moon.” Tbis message was not delivered for a period of at least two months, although plaintiff claims to have called at defendant’s Sioux City office and made inquiry therefor.
He testifies that, bad be received tbe message promptly, be would have answered in tbe affirmative, and that Moon was then ready and willing and would have bought tbe land, but that by reason of tbe delay in tbe transmission of the message the sale was lost,'to bis damage in tbe sum of $1,600. Moon also testifies that at the time of sending the inquiry be was ready, willing, and able to buy the land at $55 per acre, and would have done so bad plaintiff signified bis readiness to sell at that price' There was evidence tending to show that defendant was negligent in tbe matter of delivering tbe message.
The testimony having been submitted, the court sustained a motion to direct a verdict for tbe defendant on the *609ground, among others, that the damages sought to be recovered are too remote and speculative. If this objection to a recovery by plaintiff is well taken, as we think it is, it is unnecessary to consider the other grounds of the motion. It will be observed that the telegram contains no offer or proposition of purchase, and, had it been duly delivered, plaintiff could not have framed or sent any reply which would have constituted a contract obligating Moon to purchase the land. Had plaintiff received and answered the telegram in the affirmative, Moon was under no obligation to carry the' negotiations any farther, or to take the land at any price, and a contract upon that basis could have been completed only by another telegram from Moon signifying his acceptance. In short, the message was simply one of inquiry, which might, if duly delivered, have opened up a correspondence resulting in a sale of plaintiff’s land; but that result was so remote, was subject to so many contingencies, that the alleged damages cannot fairly be said to be the direct or proximate result of the negligence complained of. See Johnson v. Tel. Co., 79 Miss, 58, (29 South. 787, 89 Am. St. Rep. 584); Telegraph Co. v. Watson, 94 Ga. 202, (21 S. E. 457; 47 Am. St. Rep. 151); Telegraph Co. v. Connelly, 2 Wilson, Civ. Cas. Ct. App. (Tex.) section 113; Merrill v. Telegraph Co., 78 Me. 97, (2 Atl. 847); Beaupre v. Telegraph Co., 21 Minn. 155; Squire v. Telegraph Co., 98 Mass. 232, (93 Am. Dec. 157); Telegraph Co. v. Hall, 124 U. S. 444, (8 Sup. Ct. 577, 31 L. Ed. 479); Telegraph Co. v. Crall, 39 Kan. 581, (18 Pac. 719.)
None of the authorities cited by appellant are in point with the case before us. In each of the cases relied upon, the message sent constituted an offer, or was in the nature of a direction to buy or sell, or to ship. In none of them is the message in the nature of a mere inquiry, which involved no obligation on part of the sender or receiver. ' As we have already stated, it is possible that a prompt delivery *610of the message would have been followed by negotiations resulting in a sale of the land; but the same could have been said with equal truth and force, had the inquiry been simply, “ Will you be in your office tomorrow morning ? ” or “ Will you meet me at Rock Rapids tomorrow ? ” No one, we think, would contend that the loss of profits upon a possible sale which might have followed the due delivery of such an inquiry would not be too contingent and remote to sustain a recovery. In McPeek v. Telegraph Co., 107 Iowa, 356, which perhaps comes most nearly within the contention of appellant, it was shown that an immediate delivery of the message was specially requested; that the receiving agent of the company knew the plaintiff was expecting it, and it would relate to the arrest of the person whose capture plaintiff was seeking; and that the delivery would have resulted in the desired arrest and the securing of the offered reward. These, with other special circumstances there disclosed, serve to distinguish that precedent from the case at bar.
The conclusion above announced renders unnecessary any discussion of other questions argued by counsel.
There was no error in directing a verdict, and the judgment appealed from is affirmed.